                                              UNITED STATES DISTRICT COURT
                                                           Central District of California

                                      APPLICATION TO THE CLERK TO TAX COSTS

 Kimberly Archie, et al.
                               V.                                          Case Number:       2:16-cv-06603 PSG
 Pop Warner Little Scholars, Inc.

Judgment was entered in this action on 12/27/2019 /                  267        against Plaintiffs                                          .
                                                    Date          Docket No.


   NO HEARING ON THIS APPLICATION WILL BE HELD UNLESS THE CLERK NOTIFIES THE PARTIES OTHERWISE.
                                                    Exhibit One Costs: See attached. Items with red
 Clerk's Fees (L.R. 54-3.1):                        notations were not taxed for the reasons specified.                                 $0.00
 Fees for Service of Process (L.R. 54-3.2):                                                                                        $17,768.03
 United States Marshal’s Fees (L.R. 54-3.3):        Exhibit Two Costs: Exhibit two is wholly                                            $0.00
                                                    incomprehensible and indecipherable. Exhibit
 Transcripts of Court Proceedings (L.R. 54-3.4):                                                                                     $122.40
                                                    two does not provide sufficient itemization that
 Depositions (L.R. 54-3.5):                                                                                                        $35,413.15
                                                    would allow the clerk to make a determination as
 Witness Fees - itemize on page 2 (L.R. 54-3.6):    to costs as required by L.R. 54-2.1. Accordingly,                               $7,798.08
 Interpreter’s Fees (L.R. 54-3.7):                  costs were not taxed on any items listed in exhibit                             $1,622.95
 Docket Fees (L.R. 54-3.8):                         two.                                                                                $0.00
 Court-Appointed Experts, Masters, Commissioners, and Receivers (L.R. 54-3.9):                                                          $0.00
 Certification, Exemplification and Reproduction of Documents (L.R. 54-3.10):                                                      $33,819.74
 Premiums on Undertakings and Bonds (L.R. 54-3.11):                                                                                     $0.00
 Other Costs - attach court order (L.R. 54-3.12):                                                                                       $0.00
 State Court Costs (L.R. 54-3.13):                                                                                                      $0.00
 Costs on Appeal (L.R. 54-4):                                                                                                           $0.00
 Costs on a Bankruptcy Appeal to the District Court (L.R. 54-5):                                                                        $0.00

                                                                                                                TOTAL              $96,544.35

NOTE: You must attach an itemization and documentation supporting all requested fees and costs. Documentation includes
receipts, orders, and stipulations. All receipts must be self-explanatory.
                                                             DECLARATION
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this application has been served on all
parties by:
                  The Court's CM/ECF System
                   Conventional service by first class mail
                   Other

 /s/Anthony B. Corleto                                                                     Anthony B. Corleto
 Signature                                                                                 Print Name

 Attorney for: Defendant Pop Warner Little Scholars, Inc.

 Costs are taxed in the amount of $96,544.35           $22,217.98                      See attachment for breakdown of costs not taxed.

  Kiry Gray                                                By:                                                          October 2, 2020
Clerk of Court                                                   Deputy Clerk                                               Date

CV-59 (12/18)                                                          BILL OF COSTS                                                Page 1 of 2
                               WITNESS FEES (computation, see 28 U.S.C. § 1821 for statutory fees)

                                                     ATTENDANCE            SUBSISTENCE           MILEAGE
                                                                                                                   Total Cost
                NAME, CITY AND STATE
                                                    Days                Days                         Total Cost   Each Witness
                                                           Total Cost           Total Cost   Miles
See Attachment 1 and 2 for Itemized List of Costs




                                                                                                       TOTAL


CV-59 (12/18)                                              BILL OF COSTS                                               Page 2 of 2
ATTACHMENT 1 TO BILL OF COSTS (FORM CV-59)
COSTS TAXABLE AS IDENTIFIED BY DEFENSE COUNSEL WILSON ELSER


                                                                                                                                  Check     Disbursement
   Date       Vendor                                                Description                Amount      Check No. Check Date   Status       Status                                   Narrative
                                                                                                                                                           NY Academy of Medicine-Photocopying Charges (outside) 96 ;
                                                                                                                                                           The New York Academy of Medicine invoice # 4276 ; Invoice date
 03/22/2018   NEW YORK ACADEMY OF MEDICINE           Fees for Medical records                     $25.00    71270    01/23/2019   Cleared      Billed      3/31/2018
                                                                                                                                                           Subpoena service, A/P Batch - 0270181, J.J. PHOTOCOPY
                                                                                                                                                           SERVICE, INC., Invoice # 197024, Invoice Date 05/01/2018, Sub.
 05/01/2018   J.J. PHOTOCOPY SERVICE, INC.           Subpoena service                            $158.50    63881    07/18/2018   Cleared      Billed      prep/Service
                                                                                                                                                           Fees for Record Production, A/P Batch - 0270884, J.J.
                                                                                                                                                           PHOTOCOPY SERVICE, INC., Invoice # 197620, Invoice Date
 05/21/2018   J.J. PHOTOCOPY SERVICE, INC.           Fees for Record Production                  $174.47    63881    07/18/2018   Cleared      Billed      05/21/2018, Records copied
                                                                                                                                                           Subpoena service, A/P Batch - 0272330, J.J. PHOTOCOPY
                                                                                                                                                           SERVICE, INC., Invoice # 198169, Invoice Date 06/06/2018,
 06/06/2018   J.J. PHOTOCOPY SERVICE, INC.           Subpoena service                            $158.50    64751    08/14/2018   Cleared      Billed      Subpoena/Service
                                                                                                                                                           Fees for Record Production, A/P Batch - 0273060, J.J.
                                                                                                                                                           PHOTOCOPY SERVICE, INC., Invoice # 198635, Invoice Date
 06/21/2018   J.J. PHOTOCOPY SERVICE, INC.           Fees for Record Production                   $65.00     64751   08/14/2018   Cleared      Billed      06/21/2018, Certificate of no records
                                                                                                                                                           Investigative Fees & Expenses, A/P Batch - 0274165, A.J.
              1RWDVXESRHQDVHUYLFHRULQYRLFHIRUFRSLHV1RH[SODQDWLRQIRUWKHLQYRLFH
                                                                                                                                                           BEAVERS INVESTIGATIVE SERV, INC., Invoice # 11285, Invoice
 06/21/2018   BEAVERS & ASSOCIATES INC               Investigative Fees & Expenses             $1,365.00    65850    10/01/2018   Cleared      Billed      Date 06/21/2018, Investigation
                                                                                                                                                           Subpoena service, A/P Batch - 0273060, J.J. PHOTOCOPY
                                                                                                                                                           SERVICE, INC., Invoice # 198791, Invoice Date 06/26/2018,
 06/26/2018   J.J. PHOTOCOPY SERVICE, INC.           Subpoena service                            $243.50    64751    08/14/2018   Cleared      Billed      Subpoena prep/Service
                                                                                                                                                           Fees for Online Document Purchase (LASC) CELESTE
 07/26/2018   CASH (reimbursement for LASC)          Investigative Fees & Expenses                 $1.00    28455    07/30/2018   Cleared      Billed      LORENZANNA, PC517317
                                                                                                                                                           Subpoena service, A/P Batch - 0274702, DEWSNAP &
                                                                                                                                                           ASSOCIATES, LLC, Invoice # 52169, Invoice Date 07/27/2018,
 07/27/2018   DEWSNAP & ASSOCIATES, LLC              Subpoena service                             $64.00    66559    10/22/2018   Cleared      Billed      subpoena service
              1RWDVXESRHQDVHUYLFHRULQYRLFHIRUFRSLHV1RH[SODQDWLRQIRUWKHLQYRLFH                                                               Investigative Fees (Media Research) CONOVER TUTLE PACE,
 08/09/2018   CONOVER TUTTLE PACE                    Investigative Fees & Expenses             $5,200.00    67743    12/05/2018   Cleared      Billed      INV# INV-21725, 8/9/18
                                                                                                                                                           Fees for Record Production, A/P Batch - 0282592, J.J.
                                                                                                                                                           PHOTOCOPY SERVICE, INC., Invoice # 203566, Invoice Date
 12/12/2018   J.J. PHOTOCOPY SERVICE, INC.           Fees for Record Production                   $75.33    69623    02/19/2019   Cleared      Billed      12/12/2018, records copied
                                                                                                                                                           Subpoena service, A/P Batch - 0285353, J.J. PHOTOCOPY
                                                                                                                                                           SERVICE, INC., Invoice # 204837, Invoice Date 02/05/2019,
 02/05/2019   J.J. PHOTOCOPY SERVICE, INC.           Subpoena service                            $113.50    70968    04/15/2019   Cleared      Billed      Subpoena prep/Service
                                                                                                                                                           Fees for Record Production, A/P Batch - 0285494, J.J.
                                                                                                                                                           PHOTOCOPY SERVICE, INC., Invoice # 205379, Invoice Date
 02/22/2019   J.J. PHOTOCOPY SERVICE, INC.           Fees for Record Production                  $179.01    70968    04/15/2019   Cleared      Billed      02/22/2019, records copied

 02/25/2019   J.J. PHOTOCOPY SERVICE, INC.           Fees for Record Production                   $14.77       -         -           -         Billed      Fees for Record Production 02/25/2019

 02/25/2019   J.J. PHOTOCOPY SERVICE, INC.           Fees for Record Production                   $36.47       -         -           -         Billed      Fees for Record Production 02/25/2019
                                                     ,QYRLFHQRWIRXQG
 02/28/2019   UC REGENTS                             Fees for Record Production                   $15.00    17413    03/08/2019   Cleared      Billed      Photocopying Charges (outside) 41
             LA CXOUNTY MEDICAL EXAMINER -       ,QYRLFHQRWIRXQG
03/04/2019   CORONER                         Fees for Record Production    $55.86     -         -           -      Billed   Fees for Record Production 03/04/2019
             LA CXOUNTY MEDICAL EXAMINER -
03/06/2019   CORONER                         Fees for medical records      $48.00   17410   03/08/2019   Cleared   Billed   Fees for medical records 41

03/06/2019   CIOX HEALTH                     Fees for medical records      $55.45   17484   03/29/2019   Cleared   Billed   Fees for medical records 41

03/08/2019   MRO                             Fees for medical records       $3.03   17487   03/29/2019   Cleared   Billed   Fees for medical records 41
                                                                                                                            Messenger Charges, A/P Batch - 0286902, FIRST LEGAL
                                                                                                                            NETWORK, LLC, Invoice # 10207213, Invoice Date 03/15/2019,
03/15/2019   FIRST LEGAL NETWORK, LLC        Messenger Charges             $17.44   71933   05/22/2019   Cleared   Billed   DELIVERY
                                                                                                                            Messenger Charges, A/P Batch - 0286902, FIRST LEGAL
                                                                                                                            NETWORK, LLC, Invoice # 10207298, Invoice Date 03/15/2019,
03/15/2019   FIRST LEGAL NETWORK, LLC        Messenger Charges             $17.44   71933   05/22/2019   Cleared   Billed   DELIVERY
             INTEGRITY DOCUMENT SOLUTIONS,
03/28/2019   INC.                            Fees for medical records     $117.05   17486   03/29/2019   Cleared   Billed   Fees for medical records 41

                                                                                                                            Process Server, A/P Batch - 0287492, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC        Process Server               $200.05   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210736, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287492, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC        Process Server               $273.63   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210737, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287495, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC        Process Server               $204.79   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210716, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287495, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC        Process Server               $273.63   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210724, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287495, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC        Process Server               $273.63   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210725, Invoice Date 03/31/2019, process

                                             ,QYRLFHQRWIRXQG                                                              Process Server, A/P Batch - 0287495, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC        Process Server               $200.05   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210717, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287495, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC        Process Server               $219.29   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210719, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287495, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC        Process Server               $157.81   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210723, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287495, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC        Process Server               $337.88   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210726, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287495, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC        Process Server               $337.88   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210718, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287495, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC        Process Server               $337.88   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210720, Invoice Date 03/31/2019, process
                                                                                                                            Process Server, A/P Batch - 0287495, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC          Process Server             $157.81   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210727, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287495, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC          Process Server             $261.06   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210722, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287495, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC          Process Server             $231.63   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210721, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287499, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC          Process Server             $273.63   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210713, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287499, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC          Process Server             $273.63   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210712, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287499, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC          Process Server             $231.63   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210714, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287499, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC          Process Server             $217.39   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210715, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0287499, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC          Process Server             $231.63   72332   06/03/2019   Cleared   Billed   LLC, Invoice # 10210711, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0288323, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC          Process Server             $227.30   72722   06/19/2019   Cleared   Billed   LLC, Invoice # 10210772, Invoice Date 03/31/2019, process

                                                                                                                            Process Server, A/P Batch - 0288390, FIRST LEGAL NETWORK,
03/31/2019   FIRST LEGAL NETWORK, LLC          Process Server             $592.38   72722   06/19/2019   Cleared   Billed   LLC, Invoice # 10210728, Invoice Date 03/31/2019, process
             SCRIPPS HEALTH RELEASE OF INFO.
04/05/2019   DEPT.                             Fees for medical records    $67.80   17572   04/16/2019   Cleared   Billed   Fees for medical records 41

                                                                                                                            Process Server, A/P Batch - 0289031, FIRST LEGAL NETWORK,
04/15/2019   FIRST LEGAL NETWORK, LLC          Process Server             $231.63   73187   07/02/2019   Cleared   Billed   LLC, Invoice # 10214063, Invoice Date 04/15/2019, process

                                                                                                                            Process Server, A/P Batch - 0289031, FIRST LEGAL NETWORK,
04/15/2019   FIRST LEGAL NETWORK, LLC          Process Server             $312.30   73187   07/02/2019   Cleared   Billed   LLC, Invoice # 10214070, Invoice Date 04/15/2019, PROCESS

                                                                                                                            Process Server, A/P Batch - 0289031, FIRST LEGAL NETWORK,
04/15/2019   FIRST LEGAL NETWORK, LLC          Process Server              $37.00   73187   07/02/2019   Cleared   Billed   LLC, Invoice # 10214062, Invoice Date 04/15/2019, process

                                                                                                                            Process Server, A/P Batch - 0289031, FIRST LEGAL NETWORK,
04/15/2019   FIRST LEGAL NETWORK, LLC          Process Server              $37.00   73187   07/02/2019   Cleared   Billed   LLC, Invoice # 10214064, Invoice Date 04/15/2019, process

                                                                                                                            Process Server, A/P Batch - 0289031, FIRST LEGAL NETWORK,
04/15/2019   FIRST LEGAL NETWORK, LLC          Process Server             $158.05   73187   07/02/2019   Cleared   Billed   LLC, Invoice # 10214066, Invoice Date 04/15/2019, process

                                                                                                                            Process Server, A/P Batch - 0289031, FIRST LEGAL NETWORK,
04/15/2019   FIRST LEGAL NETWORK, LLC          Process Server              $92.38   73187   07/02/2019   Cleared   Billed   LLC, Invoice # 10214094, Invoice Date 04/15/2019, PROCESS
                                                                                                                                                   Process Server, A/P Batch - 0289031, FIRST LEGAL NETWORK,
04/15/2019   FIRST LEGAL NETWORK, LLC            Process Server                               $115.81      73187   07/02/2019   Cleared   Billed   LLC, Invoice # 10214065, Invoice Date 04/15/2019, process

                                                                                                                                                   Process Server, A/P Batch - 0289031, FIRST LEGAL NETWORK,
04/15/2019   FIRST LEGAL NETWORK, LLC            Process Server                                $37.00      73187   07/02/2019   Cleared   Billed   LLC, Invoice # 10214067, Invoice Date 04/15/2019, PROCESS

                                                                                                                                                   Process Server, A/P Batch - 0289031, FIRST LEGAL NETWORK,
04/15/2019   FIRST LEGAL NETWORK, LLC            Process Server                                $79.00      73187   07/02/2019   Cleared   Billed   LLC, Invoice # 10214095, Invoice Date 04/15/2019, PROCESS

                                                                                                                                                   Process Server, A/P Batch - 0289034, FIRST LEGAL NETWORK,
04/15/2019   FIRST LEGAL NETWORK, LLC            Process Server                               $157.81      73187   07/02/2019   Cleared   Billed   LLC, Invoice # 10214059, Invoice Date 04/15/2019, process

                                                                                                                                                   Process Server, A/P Batch - 0289034, FIRST LEGAL NETWORK,
04/15/2019   FIRST LEGAL NETWORK, LLC            Process Server                               $444.13      73187   07/02/2019   Cleared   Billed   LLC, Invoice # 10214061, Invoice Date 04/15/2019, process

                                                                                                                                                   Process Server, A/P Batch - 0289034, FIRST LEGAL NETWORK,
04/15/2019   FIRST LEGAL NETWORK, LLC            Process Server                                $37.00      73187   07/02/2019   Cleared   Billed   LLC, Invoice # 10214060, Invoice Date 04/15/2019, process
             BONANZA REPORTING &                                                                                                                   Court Reporter fees BONANZA REPORTING &
04/18/2019   VIDEOCONFERENCE CT                  Court Reporter fees                          $719.85      29886   05/15/2019   Cleared   Billed   VIDEOCONFERENCE CENTER, 84187
                                                  ,QYRLFHQRWIRXQG                                                                                Expert Fees & Expenses for Deposition VENUS C. PAXTON,
05/29/2019   VENUS C. PAXTON                     Expert Fees & Expenses for Deposition         $40.00      29946   05/29/2019   Cleared   Billed   M.D., 113719551
                                                  ,QYRLFHQRWIRXQG
05/29/2019   Duplication                         Fees for Deposition Exhibits                  $12.25        -         -           -      Billed   Fees for Duplication of Deposition Exhibits (V. Paxton) 05/29/2019
                                                   ,QYRLFHQRWIRXQG                                                                               Expert Fees & Expenses for Deposition ANNA C. CARRILLO,
05/31/2019   ANNA C. CARRILO, M.D.               Expert Fees & Expenses for Deposition         $40.00      29961   05/31/2019   Cleared   Billed   16CV06603
                                                  ,QYRLFHQRWIRXQG
05/31/2019   Duplication                         Fees for Deposition Exhibits                      $4.06     -         -           -      Billed   Fees for Duplication of Deposition Exhibits (A. Carrillo) 05/29/2019
                                                                                                                                                   Court Reporter fees, A/P Batch - 0293715, ESQUIRE
                                                                                                                                                   DEPOSITION SOLUTIONS, LLC, Invoice # INV1498725, Invoice
06/13/2019   ESQUIRE DEPOSITION SOLUTIONS, LLC Court Reporter fees                            $742.35      74587   08/22/2019   Cleared   Billed   Date 06/13/2019, transcript
                                                 0HVVHQJHUIHHVDUHIRUWKHGHOLYHU\RIFRXUWHV\FRSLHVRQO\                                      Messenger Charges, A/P Batch - 0292101, FIRST LEGAL
                                                                                                                                                   NETWORK, LLC, Invoice # 10230945, Invoice Date 06/15/2019,
06/15/2019   FIRST LEGAL NETWORK, LLC            Messenger Charges                            $121.26      74922   09/03/2019   Cleared   Billed   delivery
                                                                                                                                                   Court Reporter fees, A/P Batch - 0292962, ESQUIRE
                                                                                                                                                   DEPOSITION SOLUTIONS, LLC, Invoice # INV1500531, Invoice
06/17/2019   ESQUIRE DEPOSITION SOLUTIONS, LLC Court Reporter fees                            $323.90      74587   08/22/2019   Cleared   Billed   Date 06/17/2019, transcript
                                                                                                                                                   Court Reporter fees, A/P Batch - 0298128, U.S. LEGAL
                                                                                                                                                   SUPPORT, Invoice # 110279388, Invoice Date 06/19/2019, Court
06/19/2019   U.S. LEGAL SUPPORT                  Court Reporter fees                          $410.05      77307   11/20/2019   Cleared   Billed   Reporter Fees
                                                  9LGHRIHHVQRWWD[DEOHSXUVXDQWWR/5                                                   Court Reporter fees, A/P Batch - 0292965, ESQUIRE
                                                                                                                                                   DEPOSITION SOLUTIONS, LLC, Invoice # INV1503296, Invoice
06/20/2019   ESQUIRE DEPOSITION SOLUTIONS, LLC Court Reporter fees                            $127.95      74587   08/22/2019   Cleared   Billed   Date 06/20/2019, transcript
                                                                                                                                                   Expert Fees & Expenses for Deposition BERNARD J. BOGARD,
06/21/2019   BERNARD J. BOGARD, M.D.             Expert Fees & Expenses for Deposition         $40.00      30066   06/21/2019   Cleared   Billed   M.D., 16-CV-06603-PSG
                                                  ,QYRLFHQRWIRXQG                                                                                Investigative Fees & Expenses DAN LEWIS INVESTIGATIONS,
06/21/2019   DON LEWIS INVESTIGATIONS            Investigative Fees & Expenses                $332.94        -         -           -      Billed   2019-06-03
                                                                                                                                                   Court Reporter fees, A/P Batch - 0292965, ESQUIRE
                                                                                                                                                   DEPOSITION SOLUTIONS, LLC, Invoice # INV1504553, Invoice
06/21/2019   ESQUIRE DEPOSITION SOLUTIONS, LLC Court Reporter fees                            $401.20      74587   08/22/2019   Cleared   Billed   Date 06/21/2019, transcript
                                                                                                                                                   Investigative Fees & Expenses DON LEWIS INVESTIGATIONS,
06/21/2019   DON LEWIS INVESTIGATIONS            Investigative Fees & Expenses               $332.94       30318   08/19/2019   Cleared   Billed   2019-06-03
                                                                                                                                                   Investigative Fees & Expenses 31: Terry Thompson Investigations
06/22/2019   TERRY THOMPSON INVESTIGATIONS       Investigative Fees & Expenses              $1,312.60      75084   09/09/2019   Cleared   Billed   : Inv #T1T19-LB-001:Date.06/22/19
                                                                                                                                                   Court Reporter fees, A/P Batch - 0292965, ESQUIRE
                                                                                                                                                   DEPOSITION SOLUTIONS, LLC, Invoice # INV1505260, Invoice
06/24/2019   ESQUIRE DEPOSITION SOLUTIONS, LLC Court Reporter fees                           $405.40       75030   09/09/2019   Cleared   Billed   Date 06/24/2019, transcript
                                                                                                                                                   Court Reporter fees, A/P Batch - 0292965, ESQUIRE
                                                                                                                                                   DEPOSITION SOLUTIONS, LLC, Invoice # INV1512233, Invoice
07/03/2019   ESQUIRE DEPOSITION SOLUTIONS, LLC Court Reporter fees                           $127.95       75325   09/16/2019   Cleared   Billed   Date 07/03/2019, transcript
                                                                                                                                                   Court Reporter fees, A/P Batch - 0298128, U.S. LEGAL
                                                                                                                                                   SUPPORT, Invoice # 110284371, Invoice Date 07/05/2019, Court
07/05/2019   U.S. LEGAL SUPPORT                  Court Reporter fees                         $339.85       77190   11/18/2019   Cleared   Billed   Reporter Fees
                                                                                                                                                   Court Reporter fees, A/P Batch - 0295141, U.S. LEGAL
                                                                                                                                                   SUPPORT, Invoice # 110286295, Invoice Date 07/12/2019, Court
07/12/2019   U.S. LEGAL SUPPORT                  Court Reporter fees                         $565.25       76080   10/11/2019   Cleared   Billed   Reporter Fees
                                                                                                                                                   Court Reporter fees, A/P Batch - 0292965, ESQUIRE
                                                                                                                                                   DEPOSITION SOLUTIONS, LLC, Invoice # INV1519830, Invoice
07/16/2019   ESQUIRE DEPOSITION SOLUTIONS, LLC Court Reporter fees                           $374.45       75655   09/30/2019   Cleared   Billed   Date 07/16/2019, transcript
                                                                                                                                                   Court Reporter fees, A/P Batch - 0292965, ESQUIRE
                                                                                                                                                   DEPOSITION SOLUTIONS, LLC, Invoice # INV1502674, Invoice
07/19/2019   ESQUIRE DEPOSITION SOLUTIONS, LLC Court Reporter fees                           $327.45       74587   08/22/2019   Cleared   Billed   Date 07/19/2019, transcript
                                                                                                                                                   Court Reporter fees, A/P Batch - 0298128, U.S. LEGAL
                                                                                                                                                   SUPPORT, Invoice # 110288551, Invoice Date 07/19/2019, Court
07/19/2019   U.S. LEGAL SUPPORT                  Court Reporter fees                         $380.05       77190   11/18/2019   Cleared   Billed   Reporter Fees
                                                                                                                                                   Court Reporter fees, A/P Batch - 0298128, U.S. LEGAL
                                                                                                                                                   SUPPORT, Invoice # 110288552, Invoice Date 07/19/2019, Court
07/19/2019   U.S. LEGAL SUPPORT                  Court Reporter fees                         $314.70       77190   11/18/2019   Cleared   Billed   Reporter Fees
                                                                                                                                                   Expert Fees & Expenses for Deposition 13184.00026/1640 - $800
07/22/2019   LILA F. LAUX, PHD                   Expert Fees & Expenses for Deposition        $40.00       15166   07/22/2019   Cleared   Billed   to Lila F. Laus, Ph.D. re: invoice dated 7/22/19
                                                                                                                                                   Court Reporter fees 13184.00026/1640 - $100 to StoryCloud, Inc.
07/25/2019   STORYCLOUD INC                      Court Reporter fees                         $100.00       15252   09/23/2019   Cleared   Billed   re: inv. 3907 dated 7/25/19
                                                                                                                                                   Court Reporter fees, A/P Batch - 0298128, U.S. LEGAL
                                                                                                                                                   SUPPORT, Invoice # 110292856, Invoice Date 08/01/2019, Court
08/01/2019   U.S. LEGAL SUPPORT                  Court Reporter fees                         $490.45       77190   11/18/2019   Cleared   Billed   Reporter Fees
                                                                                                                                                   Court Reporter fees, A/P Batch - 0298128, U.S. LEGAL
                                                  9LGHRIHHVQRWWD[DEOHSXUVXDQWWR/5                                                   SUPPORT, Invoice # 110293400, Invoice Date 08/05/2019, Court
08/05/2019   U.S. LEGAL SUPPORT                  Court Reporter fees                         $305.00       77190   11/18/2019   Cleared   Billed   Reporter Fees
                                                                                                                                                   Deposition Fees, A/P Batch - 0298128, STORYCLOUD INC,
                                                                                                                                                   Invoice # 3966A, Invoice Date 08/05/2019, Text/Video
08/05/2019   STORYCLOUD INC                      Deposition Fee                              $300.00         -         -           -      Billed   Synchronization via Secure Download
                                                                                                                                                   Court Reporter fees, A/P Batch - 0295059, VERITEXT, Invoice #
08/13/2019   VERITEXT                            Court Reporter fees                        $1,168.90      77185   11/15/2019   Cleared   Billed   CA3900485, Invoice Date 08/13/2019, fees
                                                                                                                                                   Court Reporter fees, A/P Batch - 0295059, VERITEXT, Invoice #
08/15/2019   VERITEXT                            Court Reporter fees                         $579.40       77185   11/15/2019   Cleared   Billed   CA3902711, Invoice Date 08/15/2019, fees
                                                  LQYRLFHQRWIRXQG
08/20/2019   Duplication                         Copy Fees for Record Production                   $0.28     -         -           -      Billed   Fees for Record Production 08/20/2019
                                                  LQYRLFHQRWIRXQG
08/20/2019   Duplication                         Copy Fees for Record Production                   $2.17     -         -           -      Billed   Fees for Record Production 08/20/2019
                                                       LQYRLFHQRWIRXQG
 08/20/2019   Duplication                            Copy Fees for Record Production                 $0.63     -           -           -          Billed    Fees for Record Production 08/20/2019
                                                                                                                                                            Court Reporter fees, A/P Batch - 0298128, VERITEXT, Invoice #
 08/22/2019   VERITEXT                               Court Reporter fees                         $1,120.40   77185    11/15/2019    Cleared       Billed    CA3916753, Invoice Date 08/22/2019, fees
                                                                                                                                                            Court Reporter fees, A/P Batch - 0298099, VERITEXT, Invoice #
 08/30/2019   VERITEXT                               Court Reporter fees                         $1,284.45   77185    11/15/2019    Cleared       Billed    CA3927134, Invoice Date 08/30/2019, fees
                                                                                                                                                            Court Reporter fees, A/P Batch - 0298128, VERITEXT, Invoice #
 09/06/2019   VERITEXT                               Court Reporter fees                           $841.20   77840    12/16/2019       -          Billed    CA3934686, Invoice Date 09/06/2019, fees
                                                      LQYRLFHQRWIRXQG
 10/02/2019   Duplication                            Copy Fees for Record Production                $17.57     -           -           -          Billed    Fees for Record Production 10/02/2019
                                                       LQYRLFHQRWIRXQG
 10/17/2019   CASH                                   Fees for Record Production                      $1.00   30646    10/23/2019    Cleared       Billed    Fees for Record Production CELESTE LORENZANA, PC659304
                                                       LQYRLFHQRWIRXQG
 10/17/2019   CASH                                   Fees for Record Production                     $15.00   30646    10/23/2019    Cleared       Billed    CELESTE LORENZAN, PC659304
               ,QYRLFHDQGVXSSRUWLQJGRFXPHQWVSURYLGHQRZD\WRGHWHUPLQHSHUGLHPUHDVRQIRUWUDYHO1RZD\RIGHWHUPLQLQJWD[DEOHZLWQHVVIHHV Expert Fees & Expenses (Travel and Substinence), A/P Batch -
                                                     Expert Fees & Expenses (Travel and                                                                     0298128, EXPONENT, INC., Invoice # 403901, Invoice Date
 10/23/2019   EXPONENT, INC.                         Substinence)                                $1,276.92   77568    12/06/2019       -          Billed    10/23/2019, Professional Services
                                                      LQYRLFHQRWIRXQG
 10/23/2019   Duplication                            Copy Fees for Record Production                $53.62     -           -           -          Billed    Fees for Record Production 10/23/2019
                                                      LQYRLFHQRWIRXQG
 10/23/2019   Duplication                            Copy Fees for Record Production                $27.16     -           -           -          Billed    Fees for Record Production 10/23/2019
                                                                                                                                                            Messenger Charges, A/P Batch - 0301143, FIRST LEGAL
                                                                                                                                                            NETWORK, LLC, Invoice # 10280084, Invoice Date 12/23/2019,
 12/23/2019   FIRST LEGAL NETWORK, LLC               Messenger Charges                              $45.25     -           -           -         Unbilled   DELIVERY
                                                                                                                                                            Messenger Charges, A/P Batch - 0301143, FIRST LEGAL
                                                                                                                                                            NETWORK, LLC, Invoice # 10280086, Invoice Date 12/23/2019,
 12/23/2019   FIRST LEGAL NETWORK, LLC               Messenger Charges                             $202.75     -           -           -         Unbilled   DELIVERY
                                                                                                                                                            Expert Fees & Expenses (Deposition Fee), A/P Batch - 0301143,
                                                                                                                                                            BRAIN PATHOLOGY SERVICES AND, Invoice # 8777, Invoice
 12/27/2019   BRAIN PATHOLOGY SERVICES AND           Expert Fees & Expenses (Deposition Fee)        $40.00     -           -           -         Unbilled   Date 12/27/2019, Expert Services
                                                      1RGHWDLOHGLQYRLFH1RZD\RIGHWHUPLQLQJSHUGLHPDQGWD[DEOHZLWQHVVIHHV                         Expert Fees & Expenses (Travel and Substinence), A/P Batch -
                                                     Expert Fees & Expenses (Travel and                                                                     0301147, BRAIN PATHOLOGY SERVICES AND, Invoice # 8770,
 12/27/2019   BRAIN PATHOLOGY SERVICES AND           Substinence)                                $1,575.00     -           -           -         Unbilled   Invoice Date 12/27/2019, Expert Services
                                                                                                                                                            Messenger Charges, A/P Batch - 0300958, GLOBAL NETWORK
              GLOBAL NETWORK ATTORNEY                                                                                                                       ATTORNEY SERVICES LLC, Invoice # 1284, Invoice Date
 12/28/2019   SERVICES LLC                           Messenger Charges                              $25.00     -           -           -         Unbilled   12/28/2019, courtesy copy delivery

                                                                                                                                                            Messenger Charges, A/P Batch - 0300958, GLOBAL NETWORK
              GLOBAL NETWORK ATTORNEY                                                                                                                       ATTORNEY SERVICES LLC, Invoice # 1282, Invoice Date
 12/28/2019   SERVICES LLC                           Messenger Charges                             $224.50     -           -           -         Unbilled   12/28/2019, print, prepare and deliver courtesy copies
                                                      LQYRLFHQRWIRXQG                                                                                     Cost for color copies associated with preparation of deposition
              Duplication                            Color Copy Cost                                $56.00                                                  exhibits
                                                      LQYRLFHQRWIRXQG                                                                                     Cost for color copies associated with preparation of deposition
              Duplication                            Photo Copying                                 $175.92                                                  exhibits
   *          Lexis - Online Research                Investigative Fees & Expenses                  $42.75                                                  Online investigatvie research
   *          Lexis - Online Research                Investigative Fees & Expenses               $1,610.35                                                  Online investigatvie research

   *          Westlaw - Online Research
              Westlaw - Online Research
                                                     Investigative Fees & Expenses
                                                     Investigative Fees & Expenses
                                                                                                 $8,749.73
                                                                                                  $111.05
                                                                                                                                                            Online investigatvie research
                                                                                                                                                            Online investigatvie research
    *         PACER                                  Investigative Fees & Expenses               $1,262.40                                                  Online investigatvie research



There is no basis for taxing any of these costs under L.R. 54
SUBTOTAL FOR WILSON ELSER
DEFENSE COSTS                    $45,066.14

BREAKDOWN OF COSTS             AMOUNTS
Color Copy Cost                      $56.00
Record Production                   $101.43
Court Reporter Fees              $11,450.20
Deposition Fee                      $300.00
Expert Fees/Exp (Depo Fee)         $200.00
Expert Fees/Exp (Travel/M&E)      $2,851.92
Depo Exhibits Copies                 $16.31
Fees for Medical Records            $316.33
Fees for Record Productio           $631.91
Investigation Fees/Exp           $20,320.76
Messenger Charges                   $653.64
Photo Copies                        $175.92
Service of Process                $7,253.72
Subpoena Service                    $738.00

                                 $45,066.14




TOTAL DEDUCTIONS: $22,848.16
